TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-22-00231-CV



                                    F. H. and L. L., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 21-0063-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellants F.H. and L.L. filed their notices of appeal on April 22, 2022, and

May 3, 2022, respectively.      The appellate record was complete on May 1, 2022, making

appellants’ briefs due on May 23, 2022. On May 20, 2022, counsel for F.H. filed a motion for

extension of time to file F.H.’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counselors Lisa Marie Mims and

Kenneth Best to file appellants’ briefs no later than June 7, 2022. If the briefs are not filed by
that date, counsel may be required to show cause why they should not be held in contempt

of court.

              It is ordered on May 26, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                               2